        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                    )
ANDREW MOBUS,                                       )
                                                    )
                      Plaintiff,                    )
                                                    )
              v.                                    )      Civil Action No. 17-11011-GAO
                                                    )
BARD COLLEGE,                                       )
                                                    )
                      Defendant.                    )
                                                    )

       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO
    PRECLUDE EVIDENCE AND ARGUMENT REGARDING U.S. DEPARTMENT OF
       EDUCATION GUIDANCE AND BARD’S ANNUAL SECURITY REPORTS

       Plaintiff Andrew Mobus (“Plaintiff,” “Andrew,” or “Mobus”) submits this opposition to

Defendant’s Second Motion in Limine (Doc. 241) to exclude promises Bard made in sexual

misconduct policy statements contained in annual security report publications Defendant Bard

College (“Bard”) published on Bard’s website in 2011 and 2014 (“Annual Reports”),1 and to

preclude references to U.S. Department of Education regulatory and guidance materials for schools

seeking to comply with Title IX (“Title IX Materials”).

       Bard’s motion in limine argues that the 2013-14 Student Handbook is the “only relevant

description of any contractual obligations on the part of the College to Mobus in connection with

the handling of the allegations against him.” Doc. 241 at 1 (Motion); Doc. 241-1 (Student

Handbook). But Bard should have reasonably expected that a student would rely on other materials


1
 See Doc. 241-4 (October 2011 Annual Report) at BCSR-0004813-15; Doc. 241-5 (October 2014
Annual Report) at BCSR-0004825-27. The relevant contractual promises in the Annual Reports
are identical. Students are the intended audience of these “Right-to-Know” publications, which
are required under the Jeanne Clery Disclosure of Campus Security Policy and Crime Statistics
Act, 20 U.S.C. § 1092(f) (“Clery Act”). Although required to be published annually, Bard did not
produce Annual Reports for October 2012 and October 2013 during discovery.
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 2 of 13




that Bard widely published on its own website for universal distribution to its students.2 The

Annual Reports contain promises, the clarity and definiteness of which Bard does not challenge.

Thus, the provisions in the Annual Reports providing rights to students accused of sexual

misconduct can be the basis for a breach of contract claim premised on Bard’s failure to follow its

own policies. Bard’s arguments to the contrary defy the plain reading of the sexual policy

statement it authored and published in the Annual Reports. Bard also seeks to improperly insert

an actual reliance element into a claim for breach of contract.

       Bard’s arguments form part of a broader pattern of picking and choosing the terms of the

contract without heeding the reasonable expectations standard. Bard claims that the Student

Handbook is the only document that applies, yet simultaneously seeks to disclaim the express

representation on the second page of the Student Handbook that Bard’s policies are consistent with

Title IX. See Doc. 241 at 4 n.6. The Student Handbook by its own terms applies only to enrolled

students, yet Bard seeks to rescind the Student Handbook altogether based on misrepresentations

Mobus allegedly made as an applicant for admission. See Doc. 244-1 (Student Handbook) at Page

85 of 97 and Doc. 244 (Mobus Motion for Judgment on the Pleadings). Now, Bard seeks to

improperly import the elements of promissory estoppel into a dispute about the scope of the

contract, arguing the sexual misconduct policy in the Annual Reports cannot be part of the contract

because Mobus allegedly did not personally and actually rely on those documents. These self-




2
  Bard’s unequivocal position here that the Student Handbook is the only relevant document is
highly relevant to, and supports, Plaintiff’s pending motion for judgment on the pleadings and
motion to strike affirmative defense. Doc. 244. While claiming the Student Handbook is the only
relevant document for its own liability, Bard is simultaneously asking the Court to rescind the
Student Handbook based on misrepresentations Mobus allegedly made in connection with his
entirely separate application for admission.


                                                 2
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 3 of 13




serving arguments were rejected at summary judgment and still do not withstand the slightest

scrutiny.

       A. The Sexual Misconduct Provisions of the Annual Reports are Enforceable Terms
          of the Contract.

       The Annual Reports and Student Handbook share many of the same attributes that make

them enforceable parts of a contract between Mobus and Bard. Each was (1) prepared by Bard,

(2) distributed to its students, (3) maintained on Bard’s official website, and (4) addressed Bard’s

sexual misconduct proceedings and procedures. Doc. 241-4 at BCSR-0004808 (prepared by Bard

and distributed to students); BCSR-0004813-14 (addresses Bard’s proceedings dealing with sexual

assault) and BCSR-0004815 (maintained on the school website for all students); Doc. 241-1 at

BCSR-0003684 (prepared by Bard, distributed to students and maintained on website) and BCSR-

0003746-59 (addressing sexual misconduct proceedings). The Annual Report refers to the Student

Handbook, and the Student Handbook references Bard’s compliance obligations under the Clery

Act. Doc. 241-1 at p. 81 of 97 (Clery Act Compliance) and Doc. 241-4 at BCSR-0004814-15

(detail in the Student Handbook). Neither document contains terms of exclusion negating or

supplanting the other, and together they contain the terms of Bard’s contractual obligations to

students accused of sexual misconduct.

       As the Court suggested at the summary judgment hearing, see infra note 5, the terms of the

contract between a student and school include official statements made by the school to its

students, which are part of an implied-in-fact contract. Mangla v. Brown Univ.¸135 F.3d 80, 83

(1st Cir. 1998) (the terms of the contract between a student and his school may include statements

in various official publications of the school); Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 593

(D. Mass. 2016) (student-college contract is found in official school documents); Bleiler v. Coll.




                                                 3
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 4 of 13




of the Holy Cross, 2013 WL 4714340, at *14 (D. Mass. 2013) (student contract terms were

contained in student handbook and other college materials).

       Recent contract cases decided after this Court’s ruling on summary judgment involving

COVID-19 and the cancellation of in-person activities have only confirmed this Court’s instinct

that implied-in-fact contracts between students and universities include materials outside a student

handbook if published, disseminated, or made available to students. See Bridget McCarthy v.

Loyola Marymount Univ., 2021 WL 268242, at *4 (C.D. Cal. 2021) (enforcing promises in

publications relating to in-person teaching); Saroya v. Univ. of the Pac., 2020 WL 7013598, at *5

(N.D. Cal. 2020) (absent “express agreement between the university and the student, catalogues,

bulletins, circulars, and regulations of the institution made available to the matriculant may become

implied terms of an implied-in-fact contract depending on the conduct of the parties.” (citations

omitted)); Salerno v. Fla. S. Coll., 2020 WL 5583522, at *4 (M.D. Fla. 2020) (explaining that

university publications are terms of an implied-in-fact contract); Bergeron v. Rochester Inst. of

Tech., 2020 WL 7486682, at *8 (W.D.N.Y. 2020) (statements on website “sufficiently specific”

to state a claim for breach of contract). The authorities now seem to point in a single direction:

schools like Bard are bound by the specific and definite promises they make to their students,

whether contained in a Student Handbook or published on their website.

       Bard first argues that the Annual Reports cannot be part of the contract because the

documents themselves provide that the Student Handbook is the sole governing document for

sexual misconduct proceedings. Doc. 241 at 5. But the Annual Reports speak for themselves and

do not, as Bard argues, provide that “investigations of sexual misconduct are governed solely by

the Sexual Misconduct Policy contained in the College’s Student Handbook.” Id. (emphasis in

Bard’s motion). The relevant provisions are under the heading “Regulatory Citation 34 CFR




                                                 4
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 5 of 13




668.46(b)(11): Statement of policy regarding campus sexual assault program to prevent sex

offenses, and procedures to follow when a sex offense occurs.” Doc. 241-4 at BCSR-0004813

(emphasis in original). Bard’s “statement of policy” provides, among other things, that a “person

accused of rape or sexual assault” may choose a responder to provide support throughout the

process,” who “may be present during investigation interviews and may speak on behalf of the

student represented,” and “will receive a minimum of eight hours of training regarding sexual

assault. 3 Id. at BCSR-0004813-14.

       As Bard notes, the Annual Report also states that “Simon’s Rock Sexual Assault Policy

and Procedures which outline disciplinary proceedings, as well as special guidelines for cases

involving sexual misconduct, are detailed in the Student Handbook.” Id. at BCSR-0004814-15

(emphasis in original). But a plain reading of this provision does not mean the Student Handbook

is the sole source of any promises relating to sexual misconduct proceedings, as Bard argues. It is

not at all a disclaimer or similarly-strong statement precluding any reliance on the Annual Report

by any student as a matter of law. See Derrig v. Wal-Mart Stores, Inc., 942 F. Supp. 49, 55 (D.

Mass. 1996) (finding employer’s disclaimer that the handbook “merely provides guidance and is

not legal contract” was patently inadequate to off-set employee’s reasonable expectations that the

manual and associate handbook set forth basic terms and conditions of employment”). Neither of

the documents use “subject to” or similar terms of exclusion of limitation that would clearly

exclude the Annual Report as a source of rights for a person accused of sexual misconduct.




3
  In this respect, Bard’s promises appear to have gone beyond what was required by the Clery Act.
See 24 C.F.R. § 668.46(k)(2)(iv) (“[T]he institution may establish restrictions regarding the extent
to which the advisor may participate in the proceedings, as long as the restrictions apply equally
to both parties.”), id. § 668.46(k)(2)(ii) (requiring annual training but not specifying number of
hours).


                                                 5
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 6 of 13




       A more plausible construction of the statement is that the Annual Report incorporates the

Student Handbook by reference. See Awuah v. Coverall N. Am., Inc., 703 F.3d 36, 43 (1st Cir.

2012) (internal quotation marks and citations omitted) (“Under Massachusetts law, the language

used in a contract to incorporate extrinsic material by reference must clearly communicate that the

purpose of the reference is to incorporate the referenced material into the contract.”). Thus, the

key provision Bard relies on arguably brings Appendix C of the Student Handbook into a

construction of the Annual Report, but it should not be construed to supplant Bard’s statement of

policy regarding “procedures to follow when a sex offense occurs” in the Annual Report, as “a

contract must not, whenever possible, be construed so as to render any of its terms meaningless.”

Baybank Middlesex v. 1200 Beacon Properties, Inc., 760 F. Supp. 957, 963 (D. Mass. 1991) (citing

Shea v. Bay State Gas Co., 418 N.E.2d 597 (Mass. 1981)).4 This commonsense construction is

further supported by the fact that the Annual Reports and Student Handbook cross-reference each

other. See Doc. 241-1 at p. 81 of 97 (Clery Act Compliance) and Doc. 241-4 at BCSR-0004814-

15 (detail in the Student Handbook).

       Bard next makes a specious argument that Andrew must have prospectively and actually

relied on the statements of policy in the Annual Reports to bring a claim for breach. Bard appears

to confuse the elements of promissory estoppel, requiring actual and reasonable reliance, with the

reasonable expectations inquiry that governs the contractual relationship between students and

colleges. The First Circuit’s approach is clear: “In reviewing a student’s breach of contract claim



4
  Bard also argues that the charging letter sent to Plaintiff “made clear to Mobus that the Student
Handbook – and the Student Handbook alone – governed the investigation and adjudication of the
allegations against him.” Doc. 241 at 5-6. This argument is a red herring. Bard does not argue
that the charging letters Bard authored are part of the contract, nor could Bard’s unilateral and self-
serving statements contained in the charging letters modify the contract contained in the Student
Handbook and Annual Reports.



                                                  6
          Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 7 of 13




against his or her university,” courts “employ a reasonable expectations standard in interpreting

the relevant contracts,” asking “what meaning the party making the manifestation, the university,

should reasonably expect the other party[, the student,] to give it.” Doe v. Trustees of Bos. Coll.,

892 F.3d 67, 80 (1st Cir. 2018) (citations omitted). Accordingly, whether the promises in the

Annual Report are enforceable terms depends solely on whether Bard, in posting the Annual

Reports on its website as a statement of its policy regarding procedures for sexual assault offenses,

should have reasonably expected a student to rely on them. See id.

          As the Court suspected at the summary judgment hearing,5 this reasonable expectations

standard is at odds with Bard’s rigid reliance on Guckenberger v. Bos. Univ., 974 F. Supp. 106,

150 (D. Mass. 1997). Bard is misreading Guckenberger’s combined discussion of claims for

breach of contract and promissory estoppel. In doing so, Bard mistakes reliance—an essential

element of a claim for promissory estoppel—as an element for a breach of contract claim. As the

Guckenberger court made clear, the reliance element is a key point of distinction between the two

claims:

          To state a claim for breach of contract under Massachusetts law, a plaintiff must
          allege, at a minimum, that there was a valid contract, that the defendant breached
          its duties under its contractual agreement, and that the breach caused the plaintiff
          damage. Even in the absence of consideration to support a binding contractual


5
  MS. KRISTAN: . . . This court's decision in Guckenberger controls, your Honor. It says very
clearly that when we're looking at the contractual relationship between a student and a college or
university and you're looking at publications by the college that might shape that contractual
relationship, the student must rely on that document, and the reliance must be reasonable in order
for it to become part of the contractual relationship.
...
THE COURT: Let me just ask you on that before you do. Does the recent Doe v. Boston College
case alter that [Bard’s at all?
MS. KRISTAN: No, your Honor. I don't think so.
THE COURT: They found an implied contract.
MS. KRISTAN: Based on the student handbook, yes, your Honor.
THE COURT: Okay. All right.
Doc. 192, Summ. J. Hr’g Tr. at 24:19-25:23.


                                                   7
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 8 of 13




       agreement between the parties, a party reasonably relying on a promise may prevail
       under a theory of promissory estoppel. A claim in promissory estoppel is
       essentially a claim in breach of contract; however, the plaintiff must prove
       reasonable reliance on a promise, offer, or commitment by the defendant rather
       than the existence of consideration.

Id. (internal quotation marks and citations omitted) (emphasis added).6

       To illustrate further, Bard’s motion features the quote from Guckenberger: “So long as the

promise is ‘definite and certain so that the promisor should reasonably foresee that it will induce

reliance,’ . . . and reliance occurs, a party can maintain an action for breach.” Doc. 241 at 6

(emphasis in Bard motion) (quoting Guckenberger, 974 F. Supp. at 150). But the two cases the

Guckenberger court cited for that reliance proposition are promissory estoppel cases.          See

Guckenberger, 974 F. Supp. at 150 (quoting Santoni v. Fed. Deposit Ins. Corp., 677 F.2d 174, 179

(1st Cir. 1982), citing Rhode Island Hosp. Trust Nat’l Bank v. Varadian, 647 N.E.2d 1174, 1178-

79 (Mass. 1995)).7

       Moreover, the Guckenberger court’s ultimate conclusion that only a plaintiff who relied

on the brochure at issue could state a claim for breach of contract was based on the school’s

unrebutted evidence and argument that it did not widely distribute the brochure. Guckenberger,



6
  See also Coll v. PB Diagnostic Sys., Inc., 50 F.3d 1115, 1124 & n.4 (1st Cir. 1995) (citing
Restatement (First) of Contracts § 90 and setting forth elements of claim for promissory estoppel,
including reasonable reliance); See 4 Williston on Contracts § 8:8 (4th ed.) (“Restatement § 90
was drafted in an attempt to bring principle to the large group of cases in which courts had held
promises binding despite the absence of consideration.”); Loranger Const. Corp. v. E. F.
Hauserman Co., 374 N.E.2d 306, 310-11 (Mass. App. 1978), aff’d, 384 N.E.2d 176 (1978)
(adopting Restatement (First) of Contracts § 90 and stating that “[r]ecovery in these circumstances
requires no more than a promise upon which the promisee could reasonably have placed
reliance, and attention is to be focused upon the reasonableness of that reliance.”).
7
 In Varadian, the court explained that the ultimate inquiry in contract or claims for promissory
estoppel is whether a sufficiently definite promise has been made. 647 N.E.2d at 1178-79 (holding
promise at issue was not intended by the promisor and not understood by promissee). Bard does
not argue that the promises in the Annual Reports are too indefinite or vague to be enforced, nor
could it.


                                                8
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 9 of 13




974 F. Supp. at 151. Therefore, under the reasonable expectations standard, except for one student

who testified that he received and relied on the brochure, the school in Guckenberger could not

have reasonably expected students to rely on a brochure it did not widely distribute. Id. In contrast,

here it is undisputed that the sexual misconduct policy statement in the Annual Reports was widely

distributed to students through Bard’s official website.

       Bard’s final argument that Mobus is impermissibly attempting to bring a private action

under the Clery Act merits little discussion. Doc. 241 at 9 (collecting cases). Plaintiff’s claim is

based on the specific and definite promises Bard made in a document that on its face is intended

for students, was published on Bard’s own website, and specifically addressed the disciplinary

procedures and protections Bard supposedly provided to students accused of sexual misconduct.

In these crucial respects, the statement of policy in the Annual Reports is similar to the sexual

misconduct provisions in the Student Handbook. For these reasons, Bard should have reasonably

expected students would rely on the promises in the Annual Reports, just as Bard concedes it

reasonably expected students would on the promises in the Student Handbook.

       Bard’s contractual liability here has nothing to do with whether Bard violated the Clery

Act, which is exclusively enforced by the U.S. Department of Education. In fact, Bard’s promises

appear to have exceeded what was required by the Clery Act in some instances, which only

reinforces that the statement of policy in the Annual Reports was promissory in nature. See supra

note 3. None of the authorities Bard marshals exclude a school’s own statement of sexual

misconduct policy contained in a Clery Act report as a basis for a breach of contract claim.8 Bard’s

private right of action argument is simply inapplicable.



8
  Z.J. v. Vanderbilt Univ., 355 F. Supp. 3d 646, 703 (M.D. Tenn. 2018) (arguing Clery Act created
a statutory duty of care for negligence per se claim); Souders v. Mount St. Joseph Univ., 2016 WL
8671966, at *6 (S.D. Ohio 2016) (asserting statutory claim based on college’s improper


                                                  9
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 10 of 13




        A. The Title IX Materials are Relevant to Plaintiff’s Claims and Bard’s
           Representation that its Sexual Misconduct Policy was Consistent with Title IX.

        Plaintiff does not and will not argue that the Student Handbook expressly incorporates Title

IX or its regulations, such that the mandates of Title IX, its regulations, and guidance should be

applied as enforceable promises under the law of contracts. But that is not the end of the inquiry.

As Bard acknowledges, the Student Handbook does expressly represent that “College policy is

consistent with . . . federal statutes and regulations, including but not limited to . . . Title IX of the

Education Amendments of 1972 . . . .” Doc. 241-1 at 2. This representation is contained in the

“Notice of Nondiscrimination” that is the very first text on the second page of the Student

Handbook. Id.

        The Title IX Materials are, therefore, admissible because they are probative of whether

Bard breached its own express representation that its sexual misconduct policy was consistent with

Title IX.9 See Cigal v. Leader Dev. Corp., 557 N.E.2d 1119, 1121 (Mass. 1990) (holding breach

of representations in agreement can be basis for a claim for breach of contract). If Bard’s sexual

misconduct policy was, in fact, inconsistent with Title IX, that would be a breach giving rise to



classification of incident under the Clery Act’s reporting requirements); Doe v. United States Dep't
of Health & Human Servs., 85 F. Supp. 3d 1, 11 (D.D.C. 2015) (dismissing APA claim based on
Clery Act violation); .Dziedzic v. State Univ. of New York at Oswego, 2014 WL 7331926, at *2
(N.D.N.Y. 2014) (dismissing claim based on university’s alleged violation of the Clery Act).
9
  Bard argues in a footnote, Doc. 241 at 4 n.6 (citing G v. Fay Sch., Inc. by & through its Bd. of
Trustees, 282 F. Supp. 3d 381, 400 (D. Mass. 2017)), that this “consistent with” representation is
too vague to be enforceable. But the representation to a specific statute and regulations is not at
all like the vague, aspirational, indefinite, or open-ended statements found unenforceable in Fay
School. See Fay School, 282 F. Supp. 3d at 400 (alleging school school failed to fulfill its
commitments to “recognize, respect, and celebrate the full range of human diversity,” to treat
student health as a “core value,” to “help when students are in physical need,” to “recognize and
celebrate . . . disabilities,” respect individual differences, ensure that “all community members feel
supported,” and to not discriminate in affording all students the rights, privileges, programs and
activities enjoyed by students in general”)



                                                   10
        Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 11 of 13




liability and damages.10 For a more detailed discussion on Plaintiff’s Title IX evidence and Bard’s

breach of this express representation, Plaintiff incorporates by reference his opposition to

Defendant’s First Motion in Limine to Preclude Expert Testimony of Brett A. Sokolow, to be filed

contemporaneously with this opposition.

                                         CONCLUSION

        For the reasons set forth above, the Court should deny Bard’s second motion in limine and

permit evidence relating to the Annual Reports and Title IX Materials as relevant to Bard’s

contractual liability.




10
  Bard does not appear to contest that Plaintiff’s Title IX expert may rely on the Title IX Materials
under Fed. R. Evid. 703.


                                                 11
Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 12 of 13




                                Respectfully submitted,

                                Andrew Mobus

                                By His Attorneys,

                                DLA PIPER LLP (US)


                                /s/ Matthew J. Iverson___________
                                Matthew J. Iverson (BBO # 653880)
                                33 Arch Street, 26th Floor
                                Boston, MA 02110
                                (617) 406-6000
                                (617) 406-6100 (fax)
                                matthew.iverson@dlapiper.com


                                /s/ Charles B. Wayne___________
                                Charles B. Wayne (pro hac vice)
                                Brian J. Young (pro hac vice)
                                500 8th Street, N.W.
                                Washington, D.C. 20004
                                (202) 799-4000
                                (202) 799-5000 (fax)
                                charles.wayne@dlapiper.com
                                brian.young@dlapiper.com


                                /s/ Lisa A. Frey___________
                                Lisa A. Frey (pro hac vice)
                                50 Old Main Road, #1857
                                Quogue, NY 11959
                                (917) 565-1066
                                lisaxfrey@gmail.com




                               12
       Case 1:17-cv-11011-GAO Document 266 Filed 02/18/21 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of February, 2021, a copy of the foregoing was served

by electronic mail using the CM/ECF system, which will then send notification of such filing to

all counsel of record.


                                             /s/Charles B. Wayne
                                             Charles B. Wayne
